 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 1 of 18 PageID #: 208




                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



CARRIE LARSON,                                                    3:20-CV-03019-RAL


                       Plaintiff,
                                                        OPINION AND ORDER GRANTING
                                                             MOTION TO DISMISS
        vs.



UNITED STATES OF AMERICA,

                       Defendant.




       Carrie Larson filed this lawsuit against the United States under the Federal Tort Claims

Act(FTCA). Doc. 1. Her claims in this lawsuit concern a grazing permit that Larson had secured

from the Bureau ofIndian Affairs(BIA)to pasture her cattle on tribal trust land located within the

Rosebud Sioux Indian Reservation. Doc. 1. Larson alleges that the BIA committed various acts

ofnegligence that disrupted and ultimately resulted in the cancellation ofthis grazing permit. Doc.

1. The United States has filed a motion to dismiss and a brief in support thereof, arguing that this

Court lacks subject matter jurisdiction over Larson's claims. Docs. 8, 9. Larson has responded in

opposition, Doc. 15, and the United States has replied. Doc. 17. This Court now grants the United

States's motion to dismiss for the reasons contained herein.
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 2 of 18 PageID #: 209



   I.      Facts Relevant to Motion to Dismiss

        This Court in ruling on the motion to dismiss draws the facts primarily from Larson's

complaint.' The BIA issued Larson a ten-year grazing permit on tribal trust land located within

the Rosebud Sioux Indian Reservation. Doc. 1 at *|| 4. The grazing permit allowed Larson to

pasture her cattle on two range units, Units 262 and 275. Doc. 1 at^4. In exchange, Larson agreed

to pay the BIA $10,090 annually for the benefit ofthe Rosebud Sioux Tribe. Doc. 10 at^ 2. Under

the terms ofthe permit, Larson was required to obtain the BIA's permission to graze any cattle not

contemplated by the permit and to make any improvements to the land. Doc. 10 at^ 3. According

to Larson's complaint, the BIA gave Larson permission to allow third parties to pasture their cattle

on her range units and authorized Larson to make certain improvements to the land such as creating

water access for her cattle and constructing fences to enclose the range units. Doc. 1 at      7, 8,

15.


        Larson claims that the BIA made a series of decisions that deprived her of the benefits of

her grazing permit. Doc. I at ^ 5. Larson alleges that the BIA allowed another individual to

trespass on her range units. Doc. 1 at^ 5. She claims that this particular individual pastured almost

900 cattle on her range units for 21 days without her permission and that the BIA failed to prevent

and terminate that trespass. Doe. 1 at     5, 17. Larson also claims that the BIA denied her the

opportunity to allow certain individuals to graze their cattle on her range units even though the

BIA had previously given her permission to do so. Doc. 1 at TI16. She alleges that the BIA went




'Because the United States has stated that it is challenging the factual basis for subject matter
jurisdiction, this Court may consider matters outside ofthe pleadings. Branson Label. Inc. v. City
of Branson. 793 F.3d 910, 914-15 (8th Cir. 2015). Because the factual allegations in Larson's
complaint are insufficient to establish subject matter jurisdiction under the FTCA,this Court relies
very little on the United States's Declaration of Wendy Wells, Doc. 10, in its recitation of the
relevant facts.
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 3 of 18 PageID #: 210



as far as charging her with trespass. Doc. 1 at T| 16. Finally, Larson alleges that the BIA made

misrepresentations to the Rosebud Sioux Tribe about unauthorized improvements on her range

units and recommended that the Tribe withdraw these range units from the grazing permit area.

Doc. 1 at     9, 12, 17. Larson claims that the Tribe consequently withdrew this land only because

the BIA misrepresented her activities on the land and withheld the truth. Doc. 1 at           13, 14.

Larson asserts that the BIA effectively cancelled her grazing permit and did not afford her any

administrative remedies as required by law. Doc. 1 at ^ 17.

          Larson seeks to recover $1.1 million in damages for the loss ofthe grazing permit. Doc. 1

at ^ 18. Larson identifies four acts of what she believes to be negligence under the FTCA:(1)the
United States failed to provide accurate information to the Rosebud Sioux Tribe concerning

Larson's grazing permit on two range units;(2)the United States failed to allow third-party grazing

on Larson's range units;(3)the United States failed to prevent others from trespassing on Larson's

range units; and (4) the United States failed to provide Larson with administrative remedies
concerning the termination of her grazing permit. Doc. 1 at ^ 17. The United States asserts

sovereign immunity and argues that this Court lacks subject matter jurisdiction over all of these
claims.


    II.      Standard of Review

          The United States brings its motion to dismiss under Rule 12(b)(1) ofthe Federal Rules of

Civil Procedure. Rule 12(b)(1) authorizes dismissal for lack of subject matter jurisdiction. On a

motion to dismiss under Rule 12(b)(1), the standard of review depends on whether the defendant

is making a facial attack or factual attack on subject matter jurisdiction. Stallev v. Catholic Health

Initiatives. 509 F.3d 517, 520-21 (8th Cir. 2007). Where the defendant makes a facial attack to

challenge whether the facts alleged in the complaint establish subject matter jurisdiction under
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 4 of 18 PageID #: 211



Rule 12(b)(1), the plaintiff is afforded similar safeguards as in a Rule 12(b)(6) motion. Osbom v.

United States. 918 F.2d 724, 729 n.6 (8th Cir. 1990). Namely, the Court must "accept as true all

factual allegations in the complaint, giving no effect to conclusory allegations of law," and

determine whether the plaintiff's alleged facts "affirmatively and plausibly suggest" that

jurisdiction exists. Stallev. 509 F.3d at 521. A court's review then is limited to the face of the

pleadings. Branson Label. Inc. v. Citv of Branson. 793 F.3d 910,914(8th Cir. 2015).

       On the other hand, where the defendant attacks the factual basis for subject matter

jurisdiction, the court can consider matters outside the pleadings,"and the non-moving party does

not have the benefit of 12(b)(6)safeguards." Osbom,918 F.2d at 729 n.6. "A factual attack occurs

when the defendant challenges the veracity of the facts underpinning subject matter jurisdiction."

Davis V. Anthonv. Inc.. 886 F.3d 674, 679 (8th Cir. 2018)(cleaned up and citation omitted). In

that case,"no presumptive truthfulness attaches to the plaintiffs allegations," and a "court is free

to weigh the evidence and satisfy itself as to the existence of its power to hear the case." Osbom.

918 F.2d at 730(citation omitted). The United States brings what it considers to be a factual attack,

although the outcome remains the same ifthis Court were to view the motion to dismiss as a facial

attack. Doc. 9 at 15.


    III.   Discussion


       The United States asserts that this action is barred under the doctrine of sovereign

immunity. "Sovereign immunity shields the United States and its agencies from suit absent a

waiver." Compart's Boar Store. Inc. v. United States. 829 F.3d 600, 604 (8th Cir. 2016)(citing

FDIC V. Mever. 510 U.S. 471, 475 (1994)). "Sovereign immunity is jurisdictional in nature."

Mever. 510 U.S. at 475. Thus, the United States's consent to be sued is a prerequisite to a court

acquiring jurisdiction over the case. Id^ Any consent of the United States to be sued must be
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 5 of 18 PageID #: 212



"express and unequivocal." Preferred Risk Mut. Ins. Co. v. United States. 86 F.3d 789, 792 (8th

Cir. 1996). If Congress chooses to waive sovereign immunity, then it prescribes "the terms and

conditions on which the United States consents to be sued, and the manner in which the suit shall

be conducted." Mader v. United States. 654 F.3d 794,797(8th Cir. 2011)(cleaned up and citation

omitted).

       When a federal defendant invokes sovereign immunity as a defense and ground for

dismissal, the plaintiff must point to a specific act of Congress that waives sovereign immunity

and allows the claims to go forward. See V S Ltd. P'ship v. Dep't of Hous. and Urb. Dev.. 235

F.3d 1109,1112(8th Cir. 2000)("To sue the United States,[the plaintiff] must show both a waiver

of sovereign immunity and a grant of subject matter jurisdiction."). "Any waiver of sovereign

immunity, including the FTCA, must be strictly construed and, to come within the ambit of a

particular waiver, a claimant must fully adhere to all statutory procedures." Garreaux v. United

States. 544 F. Supp. 2d 885, 894 (D.S.D. 2008)(citing United States v. Mitchell. 445 U.S. 535,

538(1980) and Block v. North Dakota. 461 U.S. 273, 287 (1983)). Ultimately, it is the plaintiff

that bears the burden ofestablishing that the United States has unequivocally waived its sovereign
immunity. Id (citing Barnes v. United States. 448 F.3d 1065, 1066(8th Cir. 2006)).

       Here, Larson alleges that the FTCA grants this Court subject matter jurisdiction over her

claims and waives the United States's sovereign immunity. The FTCA indeed operates as both a
grant of subject matter jurisdiction and a waiver of sovereign immunity over certain tort claims.

Mader.654 F.3d at 797. Such claims are those that are "actionable" under 28 U.S.C. § 1346(b)(1).
Brownback v. King. 141 S. Ct. 740, 746(2021)(citation omitted). A claim is "actionable" under

§ 1346(b)(1)if it alleges six elements. Id The claim must be:

              (1) against the United States,(2) for money damages,...(3) for
              injiuy or loss of property, or personal injury or death (4) caused by
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 6 of 18 PageID #: 213



               the negligent or wrongful act or omission of any employee of the
               Government (5) while acting within the scope of his office or
               employment,(6) under circumstances where the United States, if a
               private person, would be liable to the elaimant in accordance with
               the law of the place where the act or omission occurred.

Id.(cleaned up); see also 28 U.S.C. § 1346(b)(1). The Eighth Circuit has made clear that the "law

of the place" means "law of the state," regardless of whether the tortious act occurred on tribal or

non-tribal land. LaFromboise v. Leavitt. 439 F.3d 792, 793, 796 (8th Cir. 2006). Thus, to make

out an actionable FTCA claim in this case, Larson must allege that the BIA eommitted a tort under

South Dakota law for which a private person could be held liable. See Buekler v. United States.

919 F.3d 1038, 1044 (8th Cir. 2019). Even if Larson does that, this Court may still lack

jurisdiction. After all, the FTCA contains a number of exceptions to its waiver of sovereign

immunity and grant of jurisdiction. See 28 U.S.C. § 2680. Among these exceptions are the

intentional tort exception and the diseretionary function exception. § 2680(a),(h).

        As discussed above, Larson identifies four acts of what she considers to be negligenee for

which she seeks to hold the United States liable under the FTCA:(1) the United States failed to

provide accurate information to the Rosebud Sioux Tribe concerning Larson's grazing permit on

two range units;(2)the United States failed to allow third-party grazing on Larson's range units;

(3)the United States failed to prevent others from trespassing on Larson's range units; and (4)the

United States failed to provide Larson with administrative remedies coneeming the termination of

her grazing permit. Doc. 1 at f 17. In response, the United States argues that this Court lacks

jurisdiction over each of these claims because either (1) the claim is not actionable under §

1346(b)(1); or(2)the claim is barred by an exeeption to the FTCA's waiver ofsovereign immunity

under § 2680. Docs. 9, 17. This Court will examine the viability of each of Larson's claims in

turn.
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 7 of 18 PageID #: 214




    A. Failure to Provide Accurate Information


       First, Larson alleges that the United States, through the BIA, failed to provide accurate

information to the Rosebud Sioux Tribe concerning Larson's grazing permit on two range units

located on tribal trust land. The United States argues that this Court' lacks jurisdiction over this

claim because it falls within the "intentional tort exception" to the waiver of sovereign immunity.

       Under the intentional tort exception, the waiver of sovereign immunity does not extend to

any claim "arising out of assault, battery, false imprisonment, false arrest, malicious prosecution,

abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights."

Millbrook v. United States. 569 U.S. 50, 52(2013)(quoting 28 U.S.C. § 2680(h)). To determine

whether the intentional tort exception applies, courts should examine the conduct underlying the

claim, not merely how the claim is labeled in the complaint. See United States v. Neustadt. 366

U.S. 696, 703(1961)("We must... look beyond the literal meaning of the language to ascertain

the real cause ofthe complaint"(citation omitted)); Gross v. United States. 676 F.2d 295, 305(8th

Cir. 1982)(Gibson, J., dissenting)("Unless a court looks at the acts giving rise to a complaint, the

applicability of the FTCA will depend on the ingenuity of counsel in drafting the complaint.").

Plaintiffs carmot circumvent § 2680(h) through "artful pleading of the claim." Buxton v. United

States. No. CIV.09-5057,2011 WL 4528337, at *11 (D.S.D. Apr. 1.20111: see also United States

V. Shearer. 473 U.S. 52, 55 (1985)(explaining that the plaintiff could not avoid the reach of §

2680(h)by framing her complaint in terms ofnegligence when the sweeping language of§ 2680(h)

excludes any claim arising out of assault or battery). Thus,"a mere allegation of negligence does

not turn an intentional tort into negligent conduct." Benavidez v. United States. 177 F.3d 927,931

(10th Cir. 1999).
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 8 of 18 PageID #: 215



       Even though Larson labeled this claim as negligence, redress for the conduct alleged lies

not in negligence but in the cause of action for interference with contract or interference with

prospective economic advantage. Under South Dakota state law, the elements for interference

with contract and interference with prospective economic advantage are similar. Both torts require

the plaintiff to prove: (1) the existence of either a valid contractual or economic relationship or

expectancy;(2) knowledge by the interferer of the relationship or expectancy;(3) an intentional

and unjustified act ofinterference on the part ofthe interferer;(4)proofthat the interference caused

the harm sustained; and (5)damage to the party whose relationship or expectancy was disrupted.

Gruhlke v. Sioux Empire Fed. Credit Union. Inc.. 756 N.W.2d 399, 406 (S.D. 2008); Mueller v.

Cedar Shore Resort. Inc., 643 N.W.2d 56,68 (S.D. 2002)(citation omitted).

       Here, Larson alleges that she had an economic relationship with the Rosebud Sioux Tribe

because she held a grazing permit on land held in trust by the BIA for the benefit of the Rosebud

Sioux Tribe. She claims that the BIA made misrepresentations to the Rosebud Sioux Tribe that

caused the Tribe to withdraw this land from the grazing permit area. As a result, her grazing permit

was terminated, and she suffered damages. Such allegations do not constitute negligence under

South Dakota law. Larson has not alleged that the BIA owed her a duty independent from the

grazing permit or independent from interference with contract or interference with prospective

economic advantage.^ S^ Neustadt. 366 U.S. at 707(reasoning that the plaintiffs claim arose out


^Throughout her brief in opposition to the United States's motion to dismiss, Larson argues that
the United States had "a non-delegable duty and responsibility to an Indian rancher to insure that
the Indian rancher is treated fairly and honestly in not only having access but also to maintaining
the land for the duration originally allowed." Doc. 15 at 5. In support of this argument, she cites
United States v. Mitchell. 463 U.S. 206 (1983). Mitchell has nothing to do with this case. In
Mitchell, tribal members, a tribal association, and a tribe, all of whom owned interests in allotted
trust land, brought a lawsuit against the United States in the United States Court of Federal Claims
under the Tucker Act and the Indian Tucker Act for mismanagement of timber resources on that
land and breach offiduciary duty. Id. at 210. The question before the Supreme Court was whether

                                                 8
 Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 9 of 18 PageID #: 216



of misrepresentation because the only duty the government owed the plaintiff was "the duty to use

due care in obtaining and communicating information upon which that party may reasonably be

expected to rely in the conduct of his economic affairs," which is merely a restatement of the

commonly understood legal definition of negligent misrepresentation). Because Larson's claim

lies in interference with contract or interference with prospective economic advantage, this Court

does not have jurisdiction over this elaim.^ See Moessmer v. United States, 760 F.2d 236, 237

(8th Cir. 1985)(holding that both interference with contract and interference with a prospective

economic advantage are intentional torts barred from FTCA coverage).




federal law required the United States to pay money damages for its mismanagement of timber
resources. Id. at 218. The Supreme Court ultimately held that federal law created a fiduciary
relationship between owners of allotted trust land and the United States, and therefore, required
the United States to pay money damages for its mismanagement of timber resources on allotted
trust land. Id at 226. Unlike the plaintiffs in Mitchell. Larson does not own any interests in
allotted tribal trust land. In any event, the considerations under the FTCA and the Tucker Act and
the Indian Tucker Act are vastly different. The Tucker Act authorizes claims against the United
States based on federal statutory or regulatory violations or any express or implied contract with
the United States. 28 U.S.C. §§ 1346(a)(2), 1491. The FTCA,on the other hand, authorizes state
law claims against the United States for which a private person could be held liable. § 1346(b)(1).
Thus,"[f]ederally imposed obligations, whether general or specific, are irrelevant to [the] inquiry
under the FTCA, unless state law imposes a similar obligation upon private persons." Klett v.
Pim.965 F.2d 587,589(8th Cir. 1992)(cleaned up and citations omitted). South Dakota law itself
does not create a fiduciary relationship between Larson and the United States merely because she
is a member ofthe Rosebud Sioux Tribe. Doe. 1 at ^ 1.
^ The United States also argues that any claim for misrepresentation must be dismissed as well.
First, the United States argues that Larson's allegations do not state a claim for misrepresentation
because the BIA allegedly made misrepresentations to a third party, not Larson herself. See
Venture Commc'ns Coop., Inc. v. James Vallev Coop. Tel. Co..492 F. Supp. 3d 946,963(D.S.D.
2020)("Under South Dakota law, the plaintiff must allege first-party reliance to state a claim for
fi-aud."). But even if Larson had pled facts that stated a claim for misrepresentation, the United
States argues that claim is also barred by the intentional tort exception. This Court agrees. S^ 28
U.S.C. § 2680(h); Bonuchi v. United States. 827 F.2d 377, 378 (8th Cir. 1987)("Although the
FTCA does not delineate the torts for which the United States may be sued, it does specifically
except certain claims from application ofthe Act, including claims arising out of either intentional
or negligent misrepresentation."). To the extent Larson is attempting to assert a claim for
misrepresentation, this Court does not have jurisdiction under the FTCA over such a claim.
                                                 9
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 10 of 18 PageID #: 217



   B. Failure to Allow Third-Party Grazing

       Larson next alleges that the United States, through the BIA, failed to allow third-party

grazing on the range units even though the BIA had previously authorized third-party grazing. The

United States asserts that this Court lacks jurisdiction over this claim because it is a claim for

breach of contract, not a tort arising under South Dakota law.

       Under South Dakota law,"breach of contract does not, by itself, constitute a tort." Fisher

Sand & Gravel Co. v. State Bv & Through S. Dakota Dep't ofTransp.. 558 N.W.2d 864,870(S.D.

1997). To maintain a tort action, the plaintiff must allege "a breach of a legal duty independent of

contract." Kreisers Inc. v. First Dakota Title Ltd. P'ship. 852 N.W.2d 413, 419 (S.D. 2014)

(cleaned up and citation omitted). If the only duty owed by the defendant to the plaintiff is

contractual, then the plaintiffs cause of action is limited to breach of contract. Id A breach of

contract claim against the United States is not actionable under the FTCA. Garreaux. 544 F. Supp.

2d at 896; Val-U Const. Co. of S. Dakota v. United States. 905 F. Supp. 728, 732 n.l (D.S.D.

1995). Rather, contract claims against the United States are govemed by the Tucker Act, codified

at 28 U.S.C. §§ 1346(a)(2), 1491(a)(1). Garreaux. 544 F. Supp. 2d at 895; Val-U Const. Co.. 905

F. Supp. at 732 n.l. Under Section 1346(a)(2), federal district courts have concurrent jurisdiction

with the Court of Federal Claims over contract claims against the United States not exceeding

$10,000. However, contract claims against the United States that exceed $10,000 are within the

exclusive jurisdiction of the Court of Federal Claims. § 1346(a)(2); Val-U Const. Co.. 905 F.

Supp. at 732 n.l.

       Here, Larson and the BIA allegedly entered into an agreement in which Larson could have

third parties pasture cattle on her range units. She alleges that the BIA violated that agreement

when it charged her with trespass for allowing others to pasture cattle on her range units. She



                                                10
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 11 of 18 PageID #: 218



seeks $1.1 million in damages. Larson has not alleged that the BIA breached a duty independent

of contract.'* Even though Larson characterizes this claim as a claim ofnegligence, she has merely

pled a breach of contract claim. This Court does not have jurisdiction over contract claims under

the FTCA, and it does not have jurisdiction over contract claims exceeding $10,000 under the

Tucker Act. Garreaux. 544 F. Supp. 2d at 895-96.

   C. Failure to Prevent Trespass

       Larson also alleges that the United States, through the BIA, allowed and failed to prevent

another individual to trespass on the range units with some 857 cattle grazing on the range units

for 21 days. The United States argues that this Court lacks jurisdiction over this claim because it

is a breach of contract claim, or alternatively falls within the discretionary function exception to

the United States's waiver of sovereign immunity.

       The United States's obligation to prevent trespass on these range units arises from the terms

ofthe permit, which is a contract. But this obligation also appears to arise from federal regulations

concerning the BlA's trespass policy. Under that policy, the BIA "will" investigate and respond

to claims of trespass. 25 C.F.R. § 166.801. As a part of its response to the alleged trespass, the

BIA "will" instruct the trespasser of any corrective action that must be taken. Id. at §




'* Again, Larson argues that BIA owed her an independent duty to be "fair and impartial" in its
administration of grazing permits, similar to the duties owed by a private person acting as a trustee
under South Dakota law. Doc. 15 at 7. This argument fails for the same reasons discussed above.
While there is a fiduciary relationship under federal law between the United States and the
beneficial owners of allotted interests, Larson is not suing the United States as a beneficial owner
of allotted interests, so the United States owes no fiduciary obligations to Larson under either
federal law or South Dakota law. See Garreaux. 544 F. Supp. 2d at 896("The government owes
no fiduciary duties to parties who are not landowners .... The government is simply not a trustee
on behalf of lessees." (citations omitted)). Even if the United States owed fiduciary duties to
Larson, a "breach of trust claim is clearly not a claim arising under the FTCA." Bear v. United
States. No. CV 14-5071-JLV,2017 WL 1082395, at *3(D.S.D. Mar. 22,2017)(quoting Moran v.
United States. No. CIV 07-3006, 2007 WL 4570813, at *2(D.S.D. Dec. 26, 2007)).

                                                 11
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 12 of 18 PageID #: 219



166.803(a)(4). If appropriate, the BIA "will" assess monetary penalties against the trespasser and

will ensure that damaged Indian agricultural land is rehabilitated. Id at § 166.801. Nevertheless,

to the extent that Larson argues that the United States had an independent duty under federal law

to prevent and terminate trespass, the Eighth Circuit has made clear that the United States's failure

to fulfill a federally imposed obligation is not actionable under the FTCA.       Klett, 965 F.2d at

589 ("Federally imposed obligations, whether general or specific, are irrelevant to [the] inquiry

under the FTCA,unless state law imposes a similar obligation upon private persons."(cleaned up

and citations omitted)). Because Larson cannot identify an independent duty under South Dakota

law to prevent trespass, this claim is not actionable under the FTCA.^

        In any event, the regulations give the BIA discretion to determine how to respond to

trespassing. Thus, even ifthe claim were actionable under § 1346(b)(1),the discretionary function

exception appears to bar any such claim. Under the discretionary function exception, the waiver

of sovereign immunity does not extend to claims "based upon the exercise or performance or the

failure to exercise or perform a discretionary function or duty on the part of a federal agency or an




^ Again, Larson argues that the BIA owed her a fiduciary duty under South Dakota law to prevent
and terminate trespass. As discussed above, the United States and Larson do not have fiduciary
relationship because Larson is not the beneficial owner of this allotted trust land; the Rosebud
Sioux Tribe is the beneficial owner of the land, and she is merely leasing it. Larson cites several
cases, including Mitchell, that discuss the United States's fiduciary relationship with Indians and
Indian tribes under federal law. S^ Doc. 15 at 9-10. However, in all those cases, the plaintiffs
suing for breach of fiduciary duty were the beneficial owners of allotted trust interests, and they
were suing in the Court of Federal Claims under the Tucker Act, not in federal district court under
the FTCA. S^ United States v. White Mountain Apache Tribe. 537 U.S. 465(2003)(determining
whether the Court of Federal Claims had jurisdiction over the tribe's lawsuit under the Tucker Act
for breach of fiduciary duty in management ofland held in trust for the tribe's benefit); Shoshone
Indian Tribe ofthe Wind River Rsrv. v. United States. 56 Fed. Cl.639(2003)(same); Oglala Sioux
Tribe of Pine Ridge Indian Rsrv. v. United States. 21 Cl. Ct. 176(1990)(same); Cherokee Nation
of Oklahoma v. United States. 23 Cl. Ct. 117(1991)(considering motions to strike in the tribe's
lawsuit under the Tucker Act for breach of fiduciary duty in management of land held in trust for
the tribe's benefit).

                                                 12
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 13 of 18 PageID #: 220



employee of the Government, whether or not the discretion involved be abused." 28 U.S.C. §

2680(a). To determine whether the discretionary function exception applies, courts must apply a

two-step test. Hinslev v. Standing Rock Child Protective Servs.. 516 F.3d 668,672(8th Cir. 2008).

The first step requires a court to consider whether the action involves "an element ofjudgment or

choice." Metter v. United States. 785 F.3d 1227, 1230 (8th Cir. 2015)(quoting United States v.

Gaubert. 499 U.S. 315, 322 (1991)). To determine whether an action involves an element of

judgment or choice, a court should consider whether the relevant statutes and regulations mandate

a specific course of action. Dvkstra v. U.S. Bureau of Prisons. 140 F.3d 791, 795 (8th Cir. 1998).

If the relevant statutes and regulations mandate a specific course of action, the agency has no

discretion and thus the exception does not apply. Id On the other hand, an agency has discretion

ifthe relevant statutes or regulations use "permissive language, rather than mandatory terms, such

as 'must' or 'shall.'" Metter. 785 F.3d at 1231.

       If the court finds that the action is discretionary—i.e., a product ofjudgment or choice—it

should move to the second step in its analysis. The second step requires a court to consider whether

that judgment or choice "is ofthe kind that the discretionary function was designed to shield." Id

at 1230-31 (cleaned up and citations omitted). The discretionary function exception is intended to

protect decisions "grounded in social, economic, or political policy." Dvkstra. 140 F.3d at 795.

"[I]f a regulation allows the employee discretion, the very existence of the regulation creates a

strong presumption that a discretionary act authorized by the regulation involves consideration of

the same policies which led to the promulgation ofthe regulations." Lavton v. United States. 984

F.2d 1496, 1500 (8th Cir. 1993)(quoting Gaubert. 499 U.S. at 324)). That presumption can be

rebutted. ^ Herden v. United States. 726 F.3d 1042, 1048 (8th Cir. 2013) (noting that the

plaintiff must rebut the presumption).



                                                13
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 14 of 18 PageID #: 221



        Here, it is BIA policy to give written notice of the claimed trespass to the trespasser. 25

C.F.R. § 166.803. Within that notice, the BIA will instruct the trespasser ofany corrective actions

he or she must take. § 166.803(a)(4). If the trespasser fails to take that corrective action:

               [the BIA] may take one or more of the following actions, as
                appropriate:

               (a) Seize, impound, sell or dispose of unauthorized livestock or
                   other property involved in the trespass. [The BIA] may keep
                   such property [the BIA] seize[s] for use as evidence.

               (b) Assess penalties, damages, and costs, under § 166.812 of this
               subpart.

Id. at § 166.806(emphasis added). This regulation uses permissive language; it does not mandate

a specific coiu'se of action. Because the regulation uses permissive language, it allows the BIA to

exercise its judgment or choice in responding to alleged trespass. Therefore, it is discretionary

under the first step of the test.

        Because the decision is discretionary, there is a "strong presumption" under the second part

of the test that the BIA's decision was grounded in policy. Layton, 984 F.2d at 1500 (quoting

Gaubert, 499 U.S. at 324). Larson must rebut this presumption.            Dvkstra. 140 F.3d at 796

(holding the plaintiff must allege facts establishing that the government actor's decision was not

grounded in policy considerations to rebut the presumption). Larson has failed to claim or make

any argument that the BIA's decision was not grounded in policy considerations.           Doe. 15 at

9-10. This Court therefore presumes that the BIA's decision not to take additional action after the

trespassers failed to take eorreetive action is grounded in policy considerations.^ See Dvkstra.




^ The BIA evidently gave Kenny MeFarland and Justin Edwards trespass notices in compliance
with 25 C.F.R. §§ 166.801 and 166.803. Doc. 10 at ][ 20. Thus, the principal dispute is whether
the BIA was required to take further steps if the trespassers failed to take the corrective action as
ordered in the trespass notice.
                                                 14
  Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 15 of 18 PageID #: 222



 140 F.3d at 796. Indeed, the Eighth Circuit has stated that "[a]lthough the federal government has

 a duty to enforce the law,the means by which it proceeds to do so are protected by the discretionary

 function exception to the FTCA." Abemathy v. United States. 773 F.2d 184, 188 (8th Cir. 1985).

 In sum,this Court lacks jurisdiction over this claim because it is not an actionable claim under 28

 U.S.C. § 1346(b)(1), and even if it were, the claim would be barred by the discretionary function

 exception.^

     D. Failure to Provide Administrative Remedies


         Finally, Larson alleges that the United States, through the BIA, failed to provide her with

 administrative remedies in terminating her grazing permit on the two range units. The United

  States contends that this claim is not actionable under the FTCA because it is not a claim for which

  a private person could be held liable under South Dakota state law.

         Under the FTCA,the United States is liable only to the extent that a private person could

 be held liable under the applicable state law. United States v. Olson. 546 U.S. 43, 45-46(2005);

  Sorace v. United States, 788 F.3d 758, 763 (8th Cir. 2015). "Federally imposed obligations,

  whether general or specific, are irrelevant to [the] inquiry under the FTCA, unless state law

 imposes a similar obligation upon private persons." Klett. 965 F.2d at 589(cleaned up and citation

  omitted). As the Eighth Circuit has previously emphasized,"if a private person acting in similar

  circumstances would not be liable under state law for the alleged harm, then there is no FTCA

  waiver of sovereign immunity." Buckler. 919 F.3d at 1044.




'Larson seems to believe that if she alleges that the United States committed a tort under South
  Dakota law, the discretionary function exception cannot apply. For the reasons explained in this
  opinion and order, Larson had not pleaded a viable tort claim in her complaint. But if she had, the
  discretionary function exception shields the United States from suit regardless of allegations of
  negligence in performing discretionary acts. S^ Buckler. 919 F.3d at 1045 (noting that "the
  exception applies regardless of whether the government employee abuses that discretion").
                                                  15
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 16 of 18 PageID #: 223



       Here, Larson alleges that the United States failed to follow the procedures set forth in 25

C.F.R. § 166.705(c)(3) before cancelling her grazing permit.® However, the failure to follow

federal regulations is not an actionable claim under the FTCA.        Klett. 965 F.2d at 589("The

violation of a federal statute or administrative regulation by an agency of the United States does

not, standing alone, create a cause ofaction under the FTCA."). Larson has a cause of action under

the FTCA only ifshe can establish that a private person has similar obligations under South Dakota

law. Id. Larson argues that similar obligations do indeed exist under South Dakota law.

       Larson cites to two South Dakota cases to support this contention. The first case is

Osterkamp v. Alkota Manufacturing. Inc.. 332 N.W.2d 275, 276 (S.D. 1983), in which an

employee sued his former employer for wrongful discharge. The employee alleged that the

employer had failed to follow the disciplinary procedures in the employer's employee handbook

before terminating that employee. Id,at 277. The Supreme Court ofSouth Dakota agreed, holding

that the evidence was sufficient to support the jury's verdict for the employee as a breach of

contract remedy and that the trial court abused its discretion in granting a new trial. Id,at 277-78.

In Osterkamp. the employer was required to follow a certain disciplinary procedure before

terminating the employee because it was required by the employee handbook, which formed part

of the contractual relationship between the parties. Id, at 277. Thus, the claim in Osterkamp was

based on breach of contract and did not arise from any independent tort duty on the employer to

follow certain procedures before terminating his employees. Id, at 278. Larson's reliance on

Osterkamp is thus misplaced.

       The other case to which Larson cites is Tri Countv Landfill Ass'n. Inc. v. Brule Countv.

535 N.W.2d 760 (S.D. 1995), which is similarly unhelpful to her argument. In that case, the



 Section 166.705 generally discusses curing permit violations and cancelling permits altogether.
                                                16
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 17 of 18 PageID #: 224



plaintiff appealed a county commission's decision to deny approval of a landfill. Id, at 762. A
South Dakota statute, SDCL § 34A-6-103, limited the county commission's discretion to rescind

a permit for a landfill after the Board of Minerals and Environment had already authorized it.
SDCL § 34A-6-103. The Supreme Court of South Dakota determined that the county commission

abused its discretion because it rescinded the permit on grounds not contemplated by the statute.

Tri Cntv. Landfill. 535 N.W.2d at 765. Tri Countv Landfill concerns a local government's power

to approve or deny permits for a landfill project. In an FTCA inquiry, courts are concerned with
the obligations that state law imposes on private individuals or entities, not the obligations it

imposes on its government entities. See Olson. 546 U.S. at 45-46("The Act says that it waives

sovereign immunity 'under circumstances where the United States, if a private person,' not 'the

United States, if a state or municipal entity,' would be liable."(citing 28 U.S.C. § 1346(b)(1)). Tri

Countv Landfill does not recognize or even discuss a private individual's duty to provide certain

processes or procedures to those who seek to challenge that person's decision. Because Larson

has failed to identify any South Dakota law that requires private persons to follow procedures

similar to those that the BIA must follow in 25 C.F.R. § 166.705, this Court lacks jurisdiction

under the FTCA over her claim.

   IV.         Conclusion


       In sum,this Court does not have FTCA jurisdiction over any ofLarson's claims. Therefore,

it is hereby

        ORDERED that the United States's Motion to Dismiss, Doc. 8, is granted without

prejudice to Larson filing a Tucker Act claim.




                                                 17
Case 3:20-cv-03019-RAL Document 19 Filed 08/17/21 Page 18 of 18 PageID #: 225



     DATED this \1 day of August,2021.

                                  BY THE COURT:




                                   )BERTO A. LANGE
                                  ROBERTO
                                   CHIEF JUDGE




                                     18
